                 Case: 3:18-cv-00822-wmc Document #: 39 Filed: 12/04/20 Page 1 of 1


                                                             ncr   HO
                                                                 FILED
                                                          n mnEN   52
                             MI          aNITED 327475k
                                               TERNSD/5r7R


_AAA/50/9 OL.c..)-iakia,,                           Cr. Bo 3:1g - cv-ene27- /*IC
                  Pe4:4-0,)et,
            V.
     DmVsIN my    W000tarn
                 Dereau-A-A,



                 NOT/CI                   or APPEAL
            __Noirce        iereiyiLvesi iiitej_Ack, A3j.                       Y.4e
     AJA,rie_el CeS                  peads tics -Az            5A-fas-i2....4 a/ 40,00ais__,G,_
     At_   Seve41-1,_ fra                .ateki themia" ea-dated _clodea.44.et_    2o2.
    10 re- op")                            AI rasi Doe.s.utaa,a_gc...4t-Lia_rErr oW y
    _oRDL g ;A,' 14:s         s-   #3




                                                      0,7frAd-fity_
                                                      Aaosrld-j- a cA-thaata
                                                      •
                                                           rcriet -or?
                                                    20-210x_ WoorAt4Ax___
                                                    NeAhi Say         Ong0



                                                7
